Case 18-57431-lrc          Doc 71   Filed 04/30/19 Entered 04/30/19 15:03:42      Desc Main
                                    Document Page 1 of 47




     IT IS ORDERED as set forth below:



     Date: April 30, 2019

                                                                _____________________________________
                                                                           Lisa Ritchey Craig
                                                                      U.S. Bankruptcy Court Judge

 _______________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION


IN RE:

Steven J. Strelzik,                                       CHAPTER 11

                                                          Case No. 18-57431-lrc


                 Debtor.

SPUS7 7000 Central Park LLC,
                                                          CONTESTED MATTER
                 Movant,

v.

Steven J. Strelzik,

                 Respondent.


 CONSENT ORDER RESOLVING SPUS7 7000 CENTRAL PARK, LLC’S OBJECTION
               TO DEBTOR’S DISCLOSURE STATEMENT

           THIS CAUSE came for hearing before the Court on April 25, 2019 at 10:15 a.m. (the

“Hearing”) on the Disclosure Statement with Regard to Chapter 11 Plan Submitted by Steven




38732355
Case 18-57431-lrc           Doc 71   Filed 04/30/19 Entered 04/30/19 15:03:42        Desc Main
                                     Document Page 2 of 47


Strelzik Debtor and Debtors in Possession (Doc. No. 65) (the “Disclosure Statement”) filed by

the above-captioned debtor and debtor-in-possession (the “Debtor”) and the objection thereto

(Doc. No. 67) (the “Objection”) filed by creditor SPUS7 7000 Central Park, LLC (“Movant”

and, together with the Debtor, the “Parties”). Upon consideration of the Disclosure Statement

and Objection, and the arguments and presentation of counsel at the Hearing; and having

obtained consent from the Debtor, by and through his attorney of record, Will Geer; and the

Court having determined after due deliberation that due and proper notice of the Objection has

been given, and that the Parties wish to fully resolve the Objection,

           IT IS HEREBY ORDERED THAT:

           1.   Subject in all respects to the Debtor’s compliance with the terms and conditions

set forth in ¶ 2 herein –

                (a)     the Objection shall be, and hereby is, WITHDRAWN;

                (b)     Movant agrees to vote to accept the Debtor’s Plan of Reorganization

(Doc. No. 64) (the “Plan”) in its current form; provided that any alterations to the Plan that may

affect Movant’s rights, remedies, or obligations under the Plan shall relieve Movant of its

obligation to vote to accept the Plan pursuant to this ¶ 1(b);

                (c)     provided the Debtor fully performs under this Order and the Plan (with

regard to the Plan provisions that affect Movant) and is not in default under either this Order or

the Plan (with regard to the Plan provisions that affect Movant), Movant shall not pursue any

efforts to collect from the Law Offices of Steven J. Strelzik, P.C. (the “PC”) the attorneys’ fees

and expenses (having a current approximate balance of $92,963.67), which were awarded to

Movant pursuant to the Final Order and Judgment dated November 16, 2017 (the “Judgment”)

entered by the Superior Court of Fulton County (the “State Court”) in SPUS7 7000 Central




                                                -2-
38732355
Case 18-57431-lrc          Doc 71       Filed 04/30/19 Entered 04/30/19 15:03:42                    Desc Main
                                        Document Page 3 of 47


Park, LLC v. Law Offices of Steven J. Strelzik, P.C. and Steven J. Strelzik, Individually (No.

2017-cv-290755);1 and

                 (d)      notwithstanding the State Court’s entry of the Order on Payment of Rent

During Pendency of Appeal dated November 28, 2017 (the “Rent Order”), pursuant to which

the Debtor was (and is) directed to pay $6,250.00 into the registry of the State Court on the 1 st of

each month pending the appeal of the Judgment, Movant shall not require the Debtor (or the PC)

to pay the May 2019 rent installment (in the amount of $6,250.00) into the registry of the State

Court, which installment would otherwise be due under the Rent Order.

           2.    The Debtor shall –

                 (a)      vacate and fully surrender (in broom-clean condition) to Movant the real

property known as and located at Suite 1000 of 7000 Central Parkway, Atlanta, Georgia 30328

(the “Premises”) on or before midnight May 15, 2019 (the “Deadline”);

                 (b)      cause the PC, to vacate and fully surrender (in broom-clean condition) to

Movant the Premises on or before the Deadline;

                 (c)      not contest, oppose, or otherwise interfere with the execution of the

Consent Writ of Possession, attached hereto as Exhibit A (the “Writ”), authorizing and directing

the Fulton County Marshal(s) to remove the Debtor and/or the PC from the Premises if either is

still present therein after the Deadline or if any personal property of the Debtor and/or the PC

shall remain therein after the Deadline;

                 (d)      cause the PC to withdraw with prejudice its Petition for Certiorari (No.

S19C0874)2 from the Supreme Court of Georgia no later than two (2) business days from the

date this Order is entered; and


1
 For the avoidance of doubt, nothing herein shall prohibit or prevent Movant from seeking disbursement of the
Registry Funds (as defined in ¶ 2(e)), infra.



                                                      -3-
38732355
Case 18-57431-lrc           Doc 71      Filed 04/30/19 Entered 04/30/19 15:03:42                    Desc Main
                                        Document Page 4 of 47


                 (e)      consent to and not contest (and shall cause the PC to consent to and not

contest) any request, made by Movant or Movant’s assignee, for the disbursement of all funds

paid into the Registry of the State Court (the “Registry Funds”) pursuant to the Rent Order.

Neither the Debtor nor the PC shall oppose any attempt by Movant or Movant’s assignee to

cause the disbursement of the Registry Funds; and the Debtor shall make all reasonable efforts

(and shall cause the PC to make all reasonable efforts) to enable the disbursement of Registry

Funds pursuant to this ¶ 2(e).

           3.    For the avoidance of doubt, the relief provided in ¶ 1 of this Order is subject

entirely and in all respects to the Debtor’s full compliance with ¶ 2 of this Order, and, in the

event the Debtor defaults under the terms of this Order, nothing in this Order shall be construed

as a waiver of Movant’s right to (x) object to or otherwise contest confirmation of the Plan, (y)

seek to collect the Judgment and/or the Registry Funds from the PC, or (z) exercise any and all

other rights in equity or law, specifically including, but not limited to, the execution of the Writ.

           It is further ORDERED that:

           4.    the Registry Funds are not property of the estate within the meaning of 11 U.S.C.

§ 541(a), nor are the Registry Funds property of the Debtor (individually) or the PC; and, none of

the Debtor, the estate, or the PC, or any person or entity claiming by or through any of them has

any right, title, or interest in or to the Registry Funds;

           5.    the automatic stay arising under 11 U.S.C. § 362(a) does not apply to the Registry

Funds, and Movant is not prohibited or barred from withdrawing the Registry Funds thereby;

           6.    Movant is hereby granted relief from the automatic stay arising under 11 U.S.C.

§ 362(a) to file and prosecute the Writ, as provided herein;


2
 A copy of the Petition of Certiorari which must be withdrawn in accordance with this Order is attached hereto as
Exhibit B.



                                                       -4-
38732355
Case 18-57431-lrc        Doc 71     Filed 04/30/19 Entered 04/30/19 15:03:42          Desc Main
                                    Document Page 5 of 47


           7.    Movant’s Secured Class 2 Claim (as defined in the Plan) is hereby amended to

$92,963.67; provided, however, that such amendment is subject to and contingent upon non-

opposition by the Debtor and/or the PC to any attempt by the Movant or its assignee to seek

disbursement of the Registry Funds;

           8.    the Debtor shall amend, or shall cause to be amended, the Disclosure Statement to

fully disclose the terms of this Order;

           9.    the Parties are authorized to take any and all further actions necessary to

effectuate this Order; and

           10.   this Order shall be effective immediately upon entry on the docket,

notwithstanding any contrary provision of 11 U.S.C. §§ 101, et seq., the Federal Rules of

Bankruptcy Procedure (specifically including but not limited to Rule 4001), or otherwise.



                                          [END OF ORDER]

                                  [Signatures on following page]




                                                -5-
38732355
Case 18-57431-lrc      Doc 71    Filed 04/30/19 Entered 04/30/19 15:03:42       Desc Main
                                 Document Page 6 of 47




PREPARED AND PRESENTED BY:                         CONSENTED TO BY:

/s/ Matthew R. Brooks                              /s/ Will B. Geer
Matthew R. Brooks, Bar No. 378018                  (with express permission, by Matt
Matthew G. Roberts, Bar No. 367914                 Roberts)
TROUTMAN SANDERS LLP                               Will B. Geer, Bar No. 940493
Bank of America Plaza                              WIGGAM & GEER, LLC
600 Peachtree Street NE                            50 Hurt Plaza SE
Suite 3000                                         Suite 1245
Atlanta, GA 30308-2216                             Atlanta, GA 30303
Telephone:     404.885.3000                        Telephone:     678.587.8740
Facsimile:     404.885.3900                        Facsimile:     404.287.2767

Attorneys for Creditor
SPUS7 7000 Central Park LLC                        Attorneys for the Debtor



NO OPPOSITION BY:

/s/ Lindsay P. Kolba
(with express permission, by Matt Roberts)
Lindsay P. Kolba, Bar No. 541621
OFFICE OF THE U.S. TRUSTEE
Suite 362
75 Ted Turner Drive, S.W.
Atlanta, GA 30303
Telephone:     404.331.4437

Attorneys for the U.S. Trustee




                                             -6-
38732355
Case 18-57431-lrc       Doc 71   Filed 04/30/19 Entered 04/30/19 15:03:42   Desc Main
                                 Document Page 7 of 47


                                  DISTRIBUTION LIST



Will B. Geer
c/o Wiggam & Geer, LLC
50 Hurt Plaza SE
Suite 1245
Atlanta, GA 30303

Matthew R. Brooks
c/o Troutman Sanders LLP
600 Peachtree St NE
Suite 3000
Atlanta, GA 30308

Daniel M. McDermott
United States Trustee for Region 21
362 Richard Russell Federal Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

Lindsay P. Kolba
c/o Office of the U.S. Trustee
Suite 362
75 Ted Turner Drive, S.W.
Atlanta, GA 30303




38732355
Case 18-57431-lrc   Doc 71   Filed 04/30/19 Entered 04/30/19 15:03:42   Desc Main
                             Document Page 8 of 47



                              EXHIBIT A




38732355
Case 18-57431-lrc   Doc 71   Filed 04/30/19 Entered 04/30/19 15:03:42   Desc Main
                             Document Page 9 of 47
Case 18-57431-lrc   Doc 71   Filed 04/30/19 Entered 04/30/19 15:03:42   Desc Main
                             Document Page 10 of 47
Case 18-57431-lrc   Doc 71   Filed 04/30/19 Entered 04/30/19 15:03:42   Desc Main
                             Document Page 11 of 47



                              EXHIBIT B




38732355
                    Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 1 of 3615:03:42
                                                       04/30/19              Desc Main
                            Document Page 12 of 47



                 IN THE SUPREME COURT OF GEORGIA


LAW OFFICES OF STEVEN J.                        )
STRELZIK, P.C.,                                 )
                                                )
      PETITIONER,                               )    CASE NO.: ____________
                                                )
V.                                              )
                                                )
SPUS7 7000 CENTRAL PARK,                        )    COURT OF APPEALS LLC
                                                )    CASE NO.: A18A1880
                                                )
      RESPONDENT                                )




                        PETITION FOR CERTIORARI




Steven J. Strelzik
State Bar of Georgia No. 687025
sstrelzik@sjslawga.com
Law Offices of Steven J. Strelzik, P.C.
Suite 1000
7000 Central Parkway
Atlanta, Georgia 30328
(404) 237-5121
Attorney for Petitioner




                                          -1-
                     Case71
                          S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 2 of 3615:03:42
                                                        04/30/19              Desc Main
                             Document Page 13 of 47



Introduction

      Petitioner, Law Offices of Steven J. Strelzik, P.C. (the “Law Office”)

commenced this action against SPUS7 7000 Central Park, LLC (the “Landlord”)

after the Landlord refused to honor and comply with an agreement to lease space to

the Law Office upon which the Law Office had relied in moving to property owned

by the Landlord. The issues presented in this case are: (i) whether an unsigned lease

agreement and accompanying e-mails, upon which a party claims it relied as the

agreement to lease space in making a substantial investment and change of location,

is sufficient to avoid a Motion to Dismiss at the pleading stage of the underlying

action; and (ii) whether the trial court’s recasting the parties so that the defendant

landlord became the nominal plaintiff and the plaintiff Law Office became the

nominal defendant was error; and (iii) whether the jury verdict for attorney’s fees in

favor of Landlord was justified both in law and/or fact.

      The Law Office filed a complaint in the Superior Court of Fulton County

alleging breach of contract and, in the alternative, a request for specific performance

and a temporary injunction preventing the Landlord from evicting the Law Office

during pendency of the action. Subsequent to the filing of the Complaint, Landlord

had filed a Proceeding Against Tenant Holding Over (the “Dispossessory Action”)

against the Law Office in the Magistrate Court of Fulton County. The Magistrate




                                          -2-
                     Case71
                          S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 3 of 3615:03:42
                                                        04/30/19              Desc Main
                             Document Page 14 of 47



Court ordered the matter be transferred to the Superior Court of Fulton County

where, it stated in the Transfer Order, “related case 2017CV288299 is pending.”

      Landlord filed its defenses and counterclaims to the complaint in the Superior

Court action along with a motion to dismiss the Law Office’s complaint. The

counterclaims filed by Landlord were a Proceeding to Recover Possession from a

Tenant Holding Over, attorney’s fees and costs pursuant to O.C.G.A. §13-1-11 and

13-6-11. Landlord also included a claim for distribution of rent paid into the registry

of the Magistrate Court.

      The Law Office amended its complaint and Landlord renewed its motion to

dismiss. The verified amended complaint included approximately eighty (80) pages

of exhibits which the Law Office argued formed the basis of the lease agreement

between the parties. The trial court heard argument on the renewed motion to dismiss

and entered its Order Granting SPUS7 7000 Central Park, LLC’s Renewed Motion

to Dismiss and Motion for Attorney’s Fees. Other than the unsigned lease

agreements which were exhibits to the First Amended Complaint, both the trial court

and the Court of Appeals failed to mention or consider the affect the other

communications between the parties attached to the First Amended Complaint had,

if any, in their ruling and their opinion. And, the Court of Appeals failed to fully

consider the arguments made by the Law Office with regard to the exception to the

Statute of Frauds. The opinion of the Court of Appeals clearly, but erroneously,



                                          -3-
                       Case71
                            S19C0874   Filed 03/08/2019
Case 18-57431-lrc      Doc     Filed 04/30/19     EnteredPage 4 of 3615:03:42
                                                          04/30/19                 Desc Main
                               Document Page 15 of 47



states that, “The only part performance alleged by [the Law Office] is the payment

of rent to [Landlord],” a statement that is absolutely wrong.

       Following the dismissal of the Law Office’s claims a jury trial was held on

Landlord’s counterclaim for possession of the premises occupied by the Law Office.

The trial court ordered that Landlord be referred to as “plaintiff” and the Law Office

be referred to as “defendant” so as not to confuse the jury. In addition, the claims

that the Law Office brought were not to be mentioned since those had been

dismissed. Accordingly, the trial went forward with no evidence of any defense the

Law Office might have had to the Landlord’s claims. The jury returned a verdict in

favor of Landlord as to possession and attorney’s fees in the amount of $100,086.50

on the grounds that the Law Office1 had been stubbornly litigious or caused Landlord

unnecessary trouble and expense. (R - 466) Oddly, this was not the amount of fees

and expenses Landlord had claimed and could only have been a whim on the part of

the jury since the billing records they had to review were almost totally redacted.

       The Law Office and its principal appealed the verdict but the principal of the

Law Office filed a Chapter 11 bankruptcy proceeding when, without a hearing, the

trial court granted Landlord supersedeas bond in the amount of $117,486.32.




1
 The jury found that both the Law Office and Steven J. Strelzik, the attorney/owner of the Law
Office were liable for fees and costs but the individual defendant is the debtor in a chapter 11
proceeding and is not a party to this appeal.


                                              -4-
                     Case71
                          S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 5 of 3615:03:42
                                                        04/30/19              Desc Main
                             Document Page 16 of 47



      The Court of Appeals issued its opinion on February 22, 2019, affirming the

verdict and decisions of the trial court leading up to that verdict. (Exhibit “A”) That

decision by the Court of Appeals is the subject of this Petition.

Standard for Granting Certiorari

      Certiorari is granted “only in cases of great concern, gravity, or importance to

the public.” Supreme Court Rule 40. This is a case of significant public concern

because litigants must be able to rely upon the courts, both trial and appellate, to

fully review and apply the law to the facts of a transaction that happened in real time

looking at the transaction in arrears. Important and compelling, competing interests

are at stake (the rights of lessees of commercial property to rely upon the written

communications they have with a landlord and the landlord’s representatives) where

the resources of the landlord are far greater than those of the lessee.

Statement of Facts

      On April 3, 2017, the PC filed its Complaint for Damages, Temporary

Restraining Order and Other Equitable and Injunctive Relief against the Landlord in

the Superior Court of Fulton County. (R. 17-35) That case proceeded as Civil Action

File Number 2017CV288299 (the “Superior Court Action”). At such time the record

in this matter reflects that the PC was the Plaintiff in the Superior Court case. (R. 1)

      On April 17, 2017, Landlord filed its Proceeding Against Tenant Holding

Over in the Magistrate Court of Fulton County (the “Magistrate Court Action”). (R.



                                          -5-
                     Case71
                          S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 6 of 3615:03:42
                                                        04/30/19              Desc Main
                             Document Page 17 of 47



101) The PC filed its Answer, Defenses and Counterclaims seeking relief which

required the Court to transfer the case to the Superior Court of Fulton County. (Id.)

The Transfer Order clearly states that the Superior Court Action is a related case that

was already pending. (Id.)

      On May 17, 2017, Landlord filed its Answer and Counterclaims as well as its

Motion to Dismiss or for a More Definite Statement in the Superior Court Action.

(R. 55-79, R. 38-54) Multiple motions were filed and a hearing was held in the

pending Superior Court Action prior to July 5, 2017, when the Magistrate Court

Action was transferred and began proceeding in the Superior Court of Fulton Count

as Civil Action File Number 2017CV290755. (R. 127).

        At a hearing held on July 31, 2017, the trial court (1) substituted a party

plaintiff to add Mr. Strelzik individually (Mr. Strelzik and the Law Office are

collectively referred to hereafter as the “Strelzik Plaintiffs/Appellants”), (2) required

the Strelzik Plaintiffs/Appellants to file an Amended Complaint for Damages setting

forth a more definite statement of their claims and (3) asked generally for the parties

to consent to a consolidation of cases.               (R. 130-239). The Strelzik

Plaintiffs/Appellants consented to the consolidation upon the agreement of counsel

and the trial court that the case would move forward under Civil Action File No.

CV2017CV288299 with the Strelzik Plaintiffs/Appellants continuing as plaintiffs.

However, on July 31, 2017, the trial court entered an Order of Consolidation which



                                           -6-
                          Case71
                               S19C0874   Filed 03/08/2019
Case 18-57431-lrc         Doc     Filed 04/30/19     EnteredPage 7 of 3615:03:42
                                                             04/30/19                  Desc Main
                                  Document Page 18 of 47



failed to address how the cases were to be consolidated. From that point until the

trial court clarified its Order the parties continued to use both case styles for Civil

Action File No. CV2017CV288299 and 2017CV290755 on all filings with the

Court.2

          Following the filing of the Strelzik Plaintiffs/Appellants’ First Amended

Complaint and before any discovery was conducted the Landlord renewed its

Motion to Dismiss each of the Strelzik Plaintiffs/Appellants’ claims. (R. 269-293).

The Strelzik Plaintiffs/Appellants’ First Amended Complaint included claims for (1)

breach of contract, (2) money had and received, (3) unjust enrichment, (4) negligent

misrepresentation, (5) specific performance, (6) temporary injunctive relief and (7)

attorneys’ fees and costs.

          The claims by the Strelzik Plaintiffs/Appellants were based upon certain

correspondence with representatives of Landlord and assurances whereby definite

lease terms were provided and accepted by Mr. Strelzik and the PC. (R. 133, ¶ 11)

Although Mr. Strelzik entered into a License and Temporary Use Agreement with

the Landlord the parties quickly modified the understanding of the parties in the

unsigned written agreements such that the PC instead of Mr. Strelzik had the

contractual relationship with Landlord. (R. 130-239, showing that the insurance for

2
    The two civil action file numbers were used by both parties and the Court from the time of the
    entry of the Order of Consolidation till the time of the entry of the Order of Clarification on
    Consolidation during trial when the trial court suddenly determined that the case would move
    under Civil Action File No. 2017CV290755. (See generally, R. 269- R. 634)


                                                 -7-
                    Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 8 of 3615:03:42
                                                       04/30/19              Desc Main
                            Document Page 19 of 47



the space was provided by the PC instead of Mr. Strelzik, that all payments were

made by the PC instead of Mr. Strelzik and the lease provided by Landlord). In fact,

it was only based upon the understanding that a long-term agreement had been

reached for the PC to lease the space that Mr. Strelzik caused the PC to enter into

the License and Temporary Use Agreement, cease searching for space to relocate

the PC, move to Landlord’s building and pay rent to the Landlord. The Strelzik

Plaintiffs/Appellants argued that these actions in reliance on the then unsigned

agreements along with Landlord’s acceptance of the rental payments from the PC

(who was not the contractual party to the License and Temporary Use Agreement

but was a party to the unsigned Lease Agreement) constituted part performance that

excepted the lease agreement from the Statute of Frauds. (R. 294-300)

      However, the trial court never gave the Strelzik Plaintiffs/Appellants a chance

to move forward on their claims. On September 1, 2017, the trial court granted

Landlord’s Motion to Dismiss, striking all of the Strelzik Plaintiffs/Appellants’

claims. (R. 269-293, 303-306)

      The two civil action file numbers continued to be used by both parties and the

Court until the time of trial when the Strelzik Plaintiffs/Appellants sought

clarification to determine the manner in which the parties would proceed at trial. (T.

p. 12:10-21) At this time, the trial court suddenly determined that as it had stricken

the claims of the Strelzik Plaintiffs/Appellants that the case would move forward



                                         -8-
                     Case71
                          S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 9 of 3615:03:42
                                                        04/30/19              Desc Main
                             Document Page 20 of 47



under Civil Action File No. 2017CV290755, the action that was removed from the

Magistrate Court and in which Landlord was the plaintiff. (See generally, R. 269- R.

634) That decision by the trial court was the basis for permitting Landlord to seek

attorneys’ fees pursuant to O.C.G.A. 13-6-11. (R. 634)

      Landlord sought its attorneys’ fees at trial in the amount of One Hundred and

Twenty-Five Thousand and 00/100 Dollars ($125,000.00) on its claim against the

Strelzik Plaintiffs/Appellants in the Proceeding to Recover Possession from a Tenant

Holding Over. (T. p. 357:20-24). Despite the numerous redactions and cursory,

broad-stroke explanations of fees, the trial court permitted Landlord’s request for

attorneys’ fees to go to the jury and denying the Strelzik Appellants’ request to find

testimony regarding the attorneys’ fees request was not sufficiently definite. (T. pgs.

378: 16-383:19) (R. 303-306, 534, 378-383)

Enumerations of Error

1.    The Court of Appeals and the trial court erred in granting Landlord’s Motion

      to Dismiss because: (a) they misunderstood the facts relied upon by the Law

      Office in support of its claim that an enforceable lease agreement between the

      Law Office and the Landlord existed; and (b) they failed to consider all of the

      evidence in the record in support of the claim that an enforceable lease

      agreement had been agreed to; and (c) the Court of Appeals and the trial court




                                          -9-
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 10 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 21 of 47



     misapplied the standard of the Statute of Frauds as the same relates to the

     unsigned lease agreement relied upon by the Law Office.

2.   The Court of Appeals and the trial court erred in finding that the judgment for

     attorney’s fees against the Law Office was supported by law and/or fact.

3.   The Court of Appeals and the trial court erred in finding that attorney’s fees

     could be recovered by Landlord pursuant to O.C.G.A § 13-6-11 despite the

     fact that no such fees could have been recovered on the Proceeding Against a

     Tenant Holding Over in the Magistrate Court and no facts relating to the

     claims the Law Office had asserted could be argued to the jury.

4.   The Court of Appeals and the trial court erred in permitting redacted billing

     records and testimony failing to allocate the matters to which the billed

     activities related. (The Court should note that the billing records in the Record

     were covered in black marker over the words in each place where the word

     “Redacted” appears.)

5.   The trial court erred in recasting the Landlord as plaintiff and the Law Office

     as defendant at the time of trial.

Citation of Authority

I.   The trial court misunderstood and the Court of Appeals did not consider
     all of the facts relied upon by the Law Office in granting and affirming
     the grant of Landlord’s Motion to Dismiss.




                                          -10-
                      Case71
                          S19C0874   Filed 03/08/2019
Case 18-57431-lrc     Doc     Filed 04/30/19     EnteredPage 11 of 3615:03:42
                                                         04/30/19               Desc Main
                              Document Page 22 of 47



       The Georgia Civil Practice Act governs matters of procedure for litigation in

the Superior Courts within the State of Georgia. Trust Co. Bank of Northwest

Georgia v. Shaw, 182 Ga.App. 165, 166, 355 S.E.2d 99, 100 (1987) (cert. denied).

The basic premise, that “pleadings must be construed most strongly in favor of the

pleader who is entitled to the most favorable inferences that can be drawn from the

complaint, even though contrary inferences are also present” in dispossessory cases

where a counterclaim (or, in this instance, a claim) has been filed applies even

though it is a statutory special proceeding. Kaplan v. Sanders, 136 Ga.App. 902, 903,

222 S.E.2d 630, 632 (1975) (reversed only as to punitive damage claim) (emphasis

added).

       Where a party moves for dismissal pursuant to O.C.G.A. § 9-11-12(b)(6),

failure to state a claim upon which relief can be granted, if the complaint gives fair

notice it should be dismissed for failure to state a claim only if its allegations disclose

with certainty that no set of facts consistent with the allegations could be proved that

would entitle the plaintiff to the relief sought. In other words, a dismissal will not be

upheld unless (1) the allegations of the complaint disclose with certainty that the

claimant would not be entitled to relief under any state of provable facts asserted in

support thereof; and (2) the movant establishes that the claimant could not possibly

introduce evidence within the framework of the complaint sufficient to warrant a

grant of the relief sought. Aetna Workers’ Comp. Access, LLC v. Coliseum Medical



                                           -11-
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 12 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 23 of 47



Center, 332 Ga.App. 641, 652, 746 S.E.2d 148, 156 (2013) (citations omitted). And,

a motion for judgment on the pleadings should only be granted where the moving

party is clearly entitled to judgment. Trop, Inc. v. City of Brookhaven, et al., 296

Ga. 85, 87, 764 S.E.2d 398, 401 (2014).

      The trial court lacks authority to, and therefore may not, close the pleadings

prior to entry of a signed pretrial order or the commencement of trial. O.C.G.A. § 9-

11-15(a); W.M. Griffin Family Farms, Inc. v. Northrup King & Company, et al., 191

Ga.App. 304, 381 S.E.2d 441, 442 (1989). “The Civil Practice Act requires that

pleadings be liberally construed in favor of the pleader.” Artson, LLC v. Hudson,

322 Ga.App. 859, 862, 747 S.E.2d 68, 72 (2013). The Georgia Court of Appeals

discussed the manner in which a trial court is to view a Complaint where a motion

to dismiss has been filed in its holding in Babola v. HSBC Bank, USA, N.A., 324

Ga.App. 750, 752, 751 S.E.2d 545, 548 (2013), explaining:

      Under current Georgia law, it is not “necessary for a complaint to set

      forth all of the elements of a cause of action in order to survive a motion

      to dismiss for failure to state a claim.” Rather, “[t]he Georgia Civil

      Practice Act requires only notice pleading and, under the Act, pleadings

      are to be construed liberally and reasonably to achieve substantial

      justice consistent with the statutory requirements of the Act.” Thus, a

      motion to dismiss for failure to state a claim should not be granted



                                         -12-
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 13 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 24 of 47



      unless “the allegations of the complaint disclose with certainty that the

      claimant would not be entitled to relief under any state of provable facts

      asserted in support thereof.” “Put another way, ‘if, within the

      framework of the complaint, evidence may be introduced which will

      sustain a grant of relief to the plaintiff, the complaint is sufficient.’”

      (emphasis added)

      It is clear from the First Amended Complaint for Damages and Equitable

Relief that the Law Office has met and exceeded its burden of pleading matters that

entitle them to relief. As in almost every case that is truly and fairly contested there

are facts that exist that a party cannot testify to without obtaining documents from

and the testimony of others and facts that may be unknown to a party that are

developed through discovery. The Court of Appeals recognized this when it held

that “[d]iscovery is an integral and necessary element of our civil practice. …The

broad purpose of the discovery rules, under the Civil Practice Act, is to enable the

parties to prepare for trial…” Lion Antique Cars & Investment, Inc. v. Tafel, 332

Ga.App. 824, 825, 775 S.E.2d 191, 193 (2015). “Discovery is specifically designed

to fulfill a two-fold purpose: issue formulation and factual revelation. The use of the

discovery process has been held to be broadly construed.” Travis Meat & Seafood

Co. v. Ashworth, 127 Ga. App. 284, 286, 193 S.E.2d 166, 168 (1972); Hickman v.

Taylor, 329 U.S. 495, 500, 67 S.Ct. 385, 91 L.Ed. 451; Reynolds v. Reynolds, 217



                                          -13-
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 14 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 25 of 47



Ga. 234, 246, 123 S.E.2d 115. Discovery is in place to ensure that a party is not

placed at a disadvantage because it does not have custody of certain evidence.

International Harvester Co. v. Cunningham, 245 Ga.App. 736, 739, 538 S.E.2d 82,

85 (2000).

      The same applies here. With discovery and the power to subpoena testimony

the Strelzik Appellants could have proven the following:

       Evidence regarding Landlord having confused the individual and

         professional corporation parties in the process of documenting the

         transaction that forms the basis for the action filed by Plaintiff(s); and

       Evidence regarding communications (written and oral) between

         representatives of the Law Office and the Landlord regarding acceptance

         of and agreeing to the offered lease terms; and

       Evidence regarding part performance of the lease agreement by the Law

         Office and the Landlord, thereby removing either or both of those

         agreements from the provisions of the Statute of Frauds; and

       Evidence of misrepresentations made to representatives of the Strelzik

         Appellants by agents of the Landlord; and

       Evidence of the authority representatives of the Landlord had to bind the

         Landlord to the terms of the lease agreement provided to the

         representatives for the Law Office.


                                         -14-
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 15 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 26 of 47



      The trial court’s dismissal of the claims asserted by the Law Office which

rested in contract, tort and equity was too hasty pursuant to the provisions of the

Georgia Civil Practice Act and the affirmance of that action by the Georgia Court of

Appeals should be reversed.

II.   The trial court erred by consolidating the cases before it in a manner that
      cast Landlord as the plaintiff after the parties and the trial court agreed
      otherwise.

      O.C.G.A. § 9-11-42 (a) provides:

      When actions involving a common question of law or fact are pending

      before the court, if the parties consent, the court may order a joint

      hearing or trial of any or all the matters in issue in the actions; it may

      order all the actions consolidated; and it may make such orders

      concerning proceedings therein as may tend to avoid unnecessary costs

      or delay.

      The law is clear that consolidation under Georgia law requires the consent of

all parties. Banks-Jackson-Commerce Hosp. & Nursing Home Auth. v. Floyd, 300

Ga. App. 206, 207, 684 S.E.2d 274, 275 (2009). Although the trial court obtained

the Strelzik Appellants’ consent for consolidation, that consent was solely predicated

on the trial court consolidating the Magistrate Court Action into the pending

Superior Court Action at the time the Magistrate Court Action was transferred to

Superior Court.



                                         -15-
                          Case71
                              S19C0874   Filed 03/08/2019
Case 18-57431-lrc         Doc     Filed 04/30/19     EnteredPage 16 of 3615:03:42
                                                             04/30/19                  Desc Main
                                  Document Page 27 of 47



          Instead, the trial court’s Order on Consolidation was silent and no guidance

was given until a telephonic hearing on the eve of trial where the trial court indicated

it would like enter an order at trial consolidating the Superior Court Case into the

Magistrate Court case.3 Only once trial had begun did the trial court enter the Order

of Clarification of Consolidation showing the manner in which the cases would be

consolidated. Such behavior prejudiced the ability of the Law Office to adequately

prepare its trial strategy and to object.

          The manner and timing in which the trial court consolidated the Superior

Court Action and Magistrate Court Action was prejudicial and an abuse of

discretion. Such an action wrongfully permitted Landlord to seek attorneys’ fees

pursuant to O.C.G.A. § 13-6-11, an issue further discussed below.

III.      The trial court erred in permitting Landlord’s attorneys’ fees request to
          go to the jury as the fees presented were not sufficiently definite to sustain
          an award.

          A cursory review of the attorneys’ fees presented by Landlord’s counsel

shows there are numerous redactions which prohibit the jury from being able to

determine with any certainty whether the fees requested are relevant or

reasonable. (T. 360:9-361:4; 363:13-365:1, 368:12-369:10; Plaintiffs’ Exhibit 25

pg. 360).



3
    A court reporter was requested for the telephonic hearing, but it is believed that no transcript
    exists.


                                                 -16-
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 17 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 28 of 47



   The evidence presented, including the following, show that the billing was not

reasonable for a dispossessory matter pursuant to O.C.G.A. § 13-6-11: (1) six (6)

attorneys billed on the case, (2) the billing reached in excess of One Hundred Twenty

Five Thousand and 00/100 Dollars ($125,000.00), and (3) no billing records had

been produced or given to the Law Office prior to trial. (T. 11: 2-12; 357:10-22). On

the other hand the entire case was handled by two (2) attorneys for the Law Office.

(T. 357: 25-358:14).

      The timesheets presented by Landlord lists items like “conference”, or “letter

written” with many redactions. However, in Southern Cellular Telecom v. Banks the

Court of Appeals held that attorneys’ fees are only recoverable to the extent that the

party seeking such fees has presented admissible evidence that is detailed enough to

allow the jury to determine if the fees were necessary and reasonable. Southern

Cellular Telecom v. Banks, 209 Ga.App. 401; 433 S.E.2d 606 (1993).

      Mr. Watt, counsel for Landlord at the trial, testified that their attorneys’ fees

were high for a dispossessory action and also testified that part of the expense was

defending against claims raised against the Landlord. However, Landlord having to

defend an action does not prove that the Law Office was being stubbornly litigious

nor does it entitle Landlord to the recovery of attorneys’ fees without more. (T.

353:17-23, 356:22-24) Kinsala v. Hair, 324 Ga.App 1, 747 S.E.2d 887 (2013).

Where there is a factual or legal dispute, attorneys’ fees are not warranted. Lee v.



                                         -17-
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 18 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 29 of 47



Park, 341 Ga.App. 350, 800 S.E.2d 29 (2017). In fact, the initial claim filed by the

Law Office requested declaratory judgment so that a protracted action would not be

required.

   Moreover, attorneys’ fees may not be recovered by Landlord in this matter

because a plaintiff-in-counterclaim cannot recover attorneys’ fees under a statute

authorizing an award of fees based on a defendant's bad faith or stubborn

litigiousness unless the plaintiff-in-counterclaim asserts a counterclaim which is an

independent claim that arose separately from or after the plaintiff's claim. Sugarloaf

Mills Ltd. P'ship of Georgia v. Record Town, Inc., 306 Ga. App. 263, 701 S.E.2d

881 (2010). Upon review, the facts in this case are quite similar to Sugarloaf Mills

where the court held that a commercial tenant could not recover attorneys’ fees on

its counterclaim against a landlord in the landlord's dispossessory action where the

counterclaim was a compulsory counterclaim arising out of the same amended lease

that was the basis for the dispossessory action. (Id.)

      The attorneys’ fees awarded the Landlord were not reasonable, were not

sufficiently detailed, impermissibly sought recovery for defending against claims

upon which facts or the law were in dispute, and did not arise out of a separate claim

from the Law Office’s claims. For all these reasons, the attorneys’ fees should not

have been permitted to be determined by the jury.




                                          -18-
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 19 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 30 of 47



Conclusion

     The failure of the trial court and the Court of Appeals to fully understand the

argument of the Petitioner, Law Office, deprived Petitioner of the very right to have

its argument presented to or considered by the jury. As this Court observed in

Cousins v. Macedonia Baptist Church of Atlanta, 283 Ga. 570, 662 S.E.2d 533

(2008), the fundamental constitutional rights of due process and unfettered access to

the courts of the state require that every party to a lawsuit be afforded the opportunity

to be heard and to present his claim or defense, i.e., to have his day in court. As this

party was not permitted its day in court this Court should grant certiorari.

     Respectfully submitted this 8th day of March, 2019.



                                                 ________/s/ Steven J. Strelzik______
                                                 Steven J. Strelzik
                                                 State Bar of Georgia No. 687025
                                                 sstrelzik@sjslawga.com

                                                 Attorney for Petitioner
Law Offices of Steven J. Strelzik, P.C.
Suite 1000
7000 Central Parkway
Atlanta, Georgia 30328
(404) 237-5121 – Voice
(404) 266-3516 – Facsimile




                                          -19-
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 20 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 31 of 47




                            EXHIBIT “A”
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 21 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 32 of 47
                              THIRD DIVISION
                                 GOBEIL,
                          COOMER, and HODGES, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 22, 2019

                                                              NOT TO BE OFFICIALLY
                                                                   REPORTED



In the Court of Appeals of Georgia
 A18A1880. LAW OFFICES OF STEVEN J. STRELZIK, P.C. et al.
     v. SPUS7 7000 CENTRAL PARK, LLC.

      COOMER, Judge.

      Law Offices of Steven J. Strelzik, P.C. (the “P.C.”) and Steven J. Strelzik

(collectively “Appellants”) appeal from a trial court’s final order and judgment

granting SPUS7 7000 Central Park, LLC (“Central Park”) a writ of possession,

awarding Central Park $50,000 in accrued rent, and awarding Central Park attorney

fees and expenses in the amount of $100,086.50. Appellants contend that the trial

court erred in (1) granting Central Park’s motion to dismiss before the pleadings were

closed, (2) improperly consolidating two cases, and (3) permitting the jury to

determine an attorney fees award. For the following reasons, we affirm.
                      Case71
                          S19C0874   Filed 03/08/2019
Case 18-57431-lrc     Doc     Filed 04/30/19     EnteredPage 22 of 3615:03:42
                                                         04/30/19               Desc Main
                              Document Page 33 of 47




       The record shows that Strelzik was searching for new office space for his law

practice in 2016. Katherine Lynch, who worked for Central Park’s property manager,

showed Strelzik space available for lease in a building owned by Central Park. After

seeing the space, Strelzik asked his real estate broker to contact Lynch and inform her

that the P.C. wanted to lease space in the building. The real estate broker also

informed Lynch that the P.C. would need temporary space to use during the build-out

to be done in the permanent space.

       On July 26, 2016, Lynch emailed Strelzik’s real estate broker a proposal to

lease Strelzik 2,190 square feet of space (the “Long-Term Space”) for 65 months. In

the email, Lynch stated that payments under a separate license agreement for

temporary space (the “Temporary Space”) would “be reimbursed via rent credit if a

lease is executed.”

       Strelzik and Central Park entered into a license and temporary use agreement

dated July 29, 2016, (the “License Agreement”) for the Temporary Space. The

License Agreement stated that Central Park and Strelzik “have entered negotiations

for a lease . . . of certain office space . . . “ and granted Strelzik a license to use the

Temporary Space beginning August 1, 2016. The license was to end on January 31,

2017, or earlier if a long-term lease was entered into for other space in the building.

                                            2
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 23 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 34 of 47




Under the License Agreement, Strelzik was required to pay $6,250 per month

beginning August 2016.

      On August 1, 2016, Lynch emailed Strelzik’s real estate broker an incomplete,

unsigned lease agreement (the “Lease Agreement”) for the Long-Term Space. As in

the earlier proposal emailed by Lynch, the term provided in the Lease Agreement was

65 months. Strelzik’s real estate broker attempted to contact Lynch on a number of

occasions to obtain a final copy of the Lease Agreement for execution. However, in

January of 2017, Appellants learned that Central Park was not going to execute the

Lease Agreement. Central Park agreed to extend Strelzik’s occupancy of the

Temporary Space through March 31, 2017.

      The P.C. filed a complaint against Central Park in Fulton County Superior

Court on April 3, 2017, asserting claims of breach of contract, specific performance,

temporary injunctive relief, and attorney fees and costs. Central Park filed a

dispossessory proceeding against Strelzik and the P.C. in the Magistrate Court of

Fulton County. On April 25, 2017, Appellants filed an answer, defenses, and

counterclaims in the Fulton County Magistrate Court dispossessory proceeding. The

dispossessory proceeding was transferred to Fulton County Superior Court on May



                                          3
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 24 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 35 of 47




2, 2017, because Appellants’ counterclaims sought damages in excess of the

jurisdictional limit of the magistrate court.

      On May 17, 2017, Central Park filed a motion to dismiss the P.C.’s complaint

in the superior court action for failure to state a claim upon which relief can be

granted pursuant to OCGA § 9-11-12 (b) (6) or, in the alternative, for a more definite

statement. On July 31, 2017, the trial court entered an order consolidating the two

cases. Appellants filed an amended complaint on August 4, 2017, reasserting the

claims for breach of contract, specific performance, temporary injunctive relief and

attorney fees and costs, and adding new claims for money had and received, unjust

enrichment, and negligent misrepresentation. Central Park filed a renewed motion to

dismiss for failure to state a claim on August 11, 2017. The trial court granted Central

Park’s renewed motion to dismiss on September 1, 2017, noting that Appellants’

complaint “failed to allege the existence of a legally cognizable agreement.”

      After a jury trial on Central Park’s claims against Appellants, the jury entered

a verdict on November 15, 2017, authorizing Central Park to recover possession of

the Temporary Space; awarding Central Park the $6,250 in monthly rent; and

awarding Central Park attorney fees and expenses in the amount of $100,086.50. The



                                           4
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 25 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 36 of 47




trial court entered its final order and judgment and issued a writ of possession on

November 16, 2017. This appeal followed.1

      1. In their first enumeration of error, Appellants contend that the trial court

erred in granting Central Park’s motion to dismiss before the pleadings were closed,

with the result that they could not obtain the discovery needed to substantiate their

claims. We do not agree.

      We apply a de novo standard of review to a trial court’s ruling on a motion to

dismiss. See Watson v. Ga. Dept. of Corrections, 285 Ga. App. 143, 143 (645 SE2d

629) (2007). “Our role is to determine whether the allegations of the complaint, when

construed in the light most favorable to the plaintiff, and with all doubts resolved in

the plaintiff’s favor, disclose with certainty that the plaintiff would not be entitled to




      1
       We note that Central Park filed in this Court a motion to lift the supersedeas
effect of this appeal as to its dispossessory claim, arguing that OCGA § 44-7-56
should not apply because Appellants failed to explicitly challenge the resolution of
Central Park’s dispossessory claim. We disagree and find that because Appellants
challenge the trial court’s grant of Central Park’s motion to dismiss the complaint,
which included a request that the trial court temporarily enjoin Central Park from
dispossessing Appellants based on their position that a long term lease had been
effectuated , possession is an issue on appeal. Consequently, Central Park’s motion
is denied.


                                            5
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 26 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 37 of 47




relief under any state of provable facts.” Chandler v. Opensided MRI of Atlanta, LLC,

299 Ga. App. 145, 145 (682 SE2d 165) (2009) (citation and punctuation omitted).

      (a) Appellants’ main argument regarding Central Park’s motion to dismiss is

based on the timing of the trial court’s order. Appellants argue that the motion to

dismiss was premature because a party may move for judgment on the pleadings

pursuant to OCGA § 9-11-12 (c) only after the pleadings are closed, and the

pleadings were not closed when Central Park filed its motion to dismiss. Appellants

appear to miscomprehend the difference between a motion to dismiss and a motion

for judgment on the pleadings, the latter of which Central Park did not file.

Appellants state that when a party moves for dismissal pursuant to OCGA § 9-11-12

(b) (6), all well-pleaded allegations are to be taken as true and all allegations of the

moving party that are denied are taken as false. But this is not the standard applicable

to a motion to dismiss. Rather,

      [a] motion to dismiss pursuant to OCGA § 9-11-12 (b) (6) will not be
      sustained unless (1) the allegations of the complaint disclose with
      certainty that the claimant would not be entitled to relief under any state
      of provable facts asserted in support thereof; and (2) the movant
      establishes that the claimant could not possibly introduce evidence
      within the framework of the complaint sufficient to warrant a grant of
      the relief sought. The main consideration of such a motion to dismiss is

                                           6
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 27 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 38 of 47




      whether, under the assumed set of facts, a right to some form of legal
      relief would exist. If material allegations are missing from a pleading,
      then the pleading fails.


Northway v. Allen, 291 Ga. 227, 229 (728 SE2d 624) (2012) (citations and

punctuation omitted).



      Under OCGA § 9-11-12 (b), a motion to dismiss for failure to state a claim

upon which relief may be granted may be made “before or at the time of pleading.”

There is no requirement that a trial court wait until after the pleadings are closed to

rule on a motion to dismiss filed pursuant to OCGA § 9-11-12 (b). Accordingly, the

trial court did not err by ruling on Central Park’s motion to dismiss before the

pleadings were closed.

      Appellants contend that Central Park’s motion should be treated as a motion

for judgment on the pleadings because the trial court based its determination on the

complaint and the License Agreement, which was attached as an exhibit to the

complaint. However, we have held that “a trial court may properly consider exhibits

attached to and incorporated in the pleadings in considering a motion to dismiss for

failure to state a claim for relief.” Hendon Properties, LLC v. Cinema Development,


                                           7
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 28 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 39 of 47




LLC, 275 Ga. App. 434, 435 (620 SE2d 644) (2005) (footnote omitted). See also

Stendahl v. Cobb County, 284 Ga. 525, 526 (1) n. 2 (668 SE2d 723) (2008); Walker

v. Oglethorpe Power Corp., 341 Ga. App. 647, 671 (5) (a) n. 94 (802 SE2d 643)

(2017). Thus, the trial court’s consideration of the License Agreement, which was

attached as an exhibit to the complaint, did not make Central Park’s motion to dismiss

a motion for judgment on the pleadings.

      In the alternative, Appellants argue that they presented evidence and made

representations from outside the record to the trial court at a hearing on the motion,

and, as a result, the motion to dismiss should have been treated as a motion for

summary judgment. However, the record does not disclose that Appellants made this

argument below. “Arguments not presented to the trial court may not be considered

for the first time on appeal.” Cornelius v. Wood, 223 Ga. App. 339, 341 (2) (447

SE2d 595) (1996) (citation omitted). Therefore, this claim of error is without merit.

      (b) Although their main argument on appeal regarding the trial court’s order

dismissing their claims is based on timing, Appellants also contend that they have met

their burden of stating a claim entitling them to relief. We disagree.




                                          8
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 29 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 40 of 47




      “When a complaint does not allege facts showing the existence of a contractual

relationship between the plaintiff and the defendant, dismissal is proper because there

is no set of provable facts within the framework alleged by the complaint that would

result in liability for breach of contract.” Grady Memorial Hospital Corporation v.

Hayes, 341 Ga. App. 455, 457 (2) (801 SE2d 55) (2017) (citation and punctuation

omitted). “A copy of any written instrument which is an exhibit to a pleading is a part

thereof for all purposes.” OCGA § 9-11-10 (c). “Hence, on a motion to dismiss, the

trial court can consider exhibits attached to and incorporated into the complaint. To

the extent that there is any discrepancy between the allegations in the complaint and

the exhibits attached to it, the exhibits control.” Racette v. Bank of America, N.A., 318

Ga. App. 171, 172 (733 SE2d 457) (2012) (citations omitted). As discussed below,

Appellants have failed to state a claim for breach of contract, money had and

received, unjust enrichment, specific performance, and negligent misrepresentation.

      Georgia’s Statute of Frauds bars Appellants’ breach of contract claim. The

Statute of Frauds requires that any agreement that is not to be performed within one

year from its making be in writing and signed by the party to be charged or some

person lawfully authorized by him or her in order to make the agreement binding on

the promisor. See OCGA § 13-5-30 (5). Consequently, a lease for a period in excess

                                           9
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 30 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 41 of 47




of one year must be in writing. See, e.g., Citrus Tower Boulevard Imaging Center,

LLC v. Owens, 325 Ga. App. 1, 10 (2) (752 SE2d 74) (2013). The Lease Agreement

provides for a 65 month term. Thus, to be enforceable under Georgia’s Statute of

Frauds, the Lease Agreement would have to be in writing and signed by the party to

be charged. See OCGA § 13-5-30 (5). Although Appellants alleged in their amended

complaint that Central Park had breached the Lease Agreement, the amended

complaint and the attachments to the amended complaint show that Central Park did

not sign the Lease Agreement. Accordingly, the Lease Agreement was not

enforceable under Georgia’s Statute of Frauds.

      Appellants maintain that part performance of the License Agreement and the

Lease Agreement exempts their contract from the Statute of Frauds writing

requirement. Although OCGA § 13-5-31 (3) provides for an exception to the Statute

of Frauds under certain circumstances where there has been part performance of a

contract, that exception only applies if the part performance “is consistent with the

presence of a contract and inconsistent with the lack of a contract.” Carter v. Parish,

274 Ga. App. 97, 99 (616 SE2d 877) (2005). Here, it is not. The only part

performance alleged by Appellants is the payment of rent to Central Park. However,

Appellants made the $6,250 per month rent payments pursuant to the terms of the

                                           10
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 31 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 42 of 47




License Agreement, not the long-term lease that they claim was breached. Thus,

Appellants’ payment of rent to Central Park is not inconsistent with the lack of a

long-term lease agreement. Consequently, the exception allowed under OCGA § 13-

5-31 (3) does not apply here, and the trial court did not err in dismissing Appellants’

claim for breach of contract. Similarly, because the money paid by Appellants to

Central Park was pursuant to the License Agreement and Appellants cannot show that

Central Park was not entitled to keep the money, the trial court did not err in

dismissing Appellants’ claims for money had and received and unjust enrichment. See

Walker, 341 Ga. App. at 674 (5) (b).

      Appellants next contend that they are entitled to specific performance and

injunctive relief based on the contention that Appellants and Central Park had reached

an agreement on a long-term lease. However, as discussed above, the complaint and

the attached exhibits show that Central Park never agreed to a long-term lease with

Appellants. Consequently, the trial court did not err in dismissing these claims.

Lastly, Appellants assert that Central Park negligently misrepresented to Strelzik that

it had agreed to the long-term lease agreement. However, again, the complaint and the

attached exhibits belie this claim. Rather, they show that Strelzik knew that no final



                                           11
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 32 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 43 of 47




agreement had been reached. Thus, the trial court did not err in dismissing the claim

for negligent misrepresentation.

      2. In their second enumeration of error, Appellants contend that the trial court

erred in consolidating the case filed by Appellants with the case filed by Central Park

in a way that made Central Park the plaintiff without Appellants’ consent. We review

a trial court’s order consolidating two cases under an abuse of discretion standard.

O’Malley v. Wilson, 182 Ga. 97, 104 (185 SE 109) (1936). However, the record does

not show that Appellants made this argument below. As discussed above, arguments

not presented to the trial court may not be considered for the first time on appeal.

Cornelius, 223 Ga App. at 341 (2). Moreover, the “Order for Consolidation” states

that the parties consented to consolidation. A party may not acquiesce in a ruling and

later complain about the ruling on appeal. See WellStar Health System, Inc. v. Sutton,

318 Ga. App. 802, 804 (1) (734 SE2d 764) (2012).

      3. In their third enumeration of error, Appellants contend that the trial court

erred in permitting Central Park’s attorney fees request to go before a jury because

the fees presented were not sufficiently definite. “The standard of review of an award

of attorney fees under OCGA § 13-6-11 is whether there is any evidence to support

the award.” Spring Lake Property Owners Ass’n, Inc. v. Peacock, 260 Ga. 80, 81 (390

                                           12
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 33 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 44 of 47




SE2d 31) (1990) (citation omitted). Because there is evidence to support the award,

we disagree with Appellants’ contention.

      OCGA § 13-6-11 allows a jury to award attorney fees if “the defendant has

acted in bad faith, has been stubbornly litigious, or has caused the plaintiff

unnecessary trouble and expense.” A plaintiff seeking attorney fees under OCGA §

13-6-11 must prove the actual costs of the attorney and the reasonableness of those

costs. See Kwickie/Flash Foods, Inc. v. Lakeside Petroleum, Inc., 256 Ga. App. 556,

558 (2) (568 SE2d 816) (2002). Central Park presented evidence of over $125,000 in

legal fees and costs incurred by Central Park. The jury awarded Central Park

$100,086.50 in attorney fees.

      Appellants argue that the attorney fees presented by Central Park were not

reasonable in amount and were not sufficiently detailed. However, Central Park’s lead

counsel testified to the accuracy and authenticity of the invoices presented by Central

Park in support of its claim for attorney fees, and noted that the redactions in the

invoices were to protect attorney/client privilege and protected work product. Central

Park’s lead counsel testified that the fees on the invoices were necessary and

reasonable. Under the “any evidence” standard of review, this testimony is sufficient

to support the jury’s award of attorney fees.

                                           13
                     Case71
                         S19C0874   Filed 03/08/2019
Case 18-57431-lrc    Doc     Filed 04/30/19     EnteredPage 34 of 3615:03:42
                                                        04/30/19               Desc Main
                             Document Page 45 of 47




      Appellants also argue that Central Park is not entitled to recover attorney fees

because a plaintiff-in-counterclaim cannot recover attorney fees unless the plaintiff-

in-counterclaim asserts an independent counterclaim. However, Central Park was not

merely a “plaintiff-in-counterclaim.” Central Park filed a dispossessory proceeding

independently of the action initiated by Appellants, and the two cases were

consolidated with Central Park as plaintiff after Appellants’ complaint was dismissed.

Thus, the trial court did not err by permitting Central Park’s attorney fees request to

go before the jury. Compare Aetna Cas. & Sur. Co. v. Empire Fire & Marine Ins. Co.,

212 Ga. App. 642, 647 (2) (442 SE2d 778) (1994) (where there is no independent

claim other than for costs and fees, litigation expenses cannot be obtained under

OCGA § 13-6-11).

      Finally, Appellants argue that, based on OCGA § 13-6-12, Central Park’s

award of attorney fees should be limited because Appellants began paying rental

amounts into the registry of the court in May of 2017. OCGA § 13-6-12 provides as

follows: “[i]f the defendant in an action for breach of contract, before trial, tenders

to the plaintiff or deposits in court as much as or more than he finally recovers, no

costs shall be recovered accruing subsequent to the tender or deposit.” However, the

record does not show that Appellants made this argument in the trial court below. As

                                           14
                      Case71
                          S19C0874   Filed 03/08/2019
Case 18-57431-lrc     Doc     Filed 04/30/19     EnteredPage 35 of 3615:03:42
                                                         04/30/19               Desc Main
                              Document Page 46 of 47




discussed above, arguments not presented to the trial court may not be considered for

the first time on appeal. Cornelius, 223 Ga App. at 341 (2). Accordingly, we find no

error.

         Judgment affirmed. Gobeil and Hodges, JJ., concur.




                                            15
                    Case71
                        S19C0874   Filed 03/08/2019
Case 18-57431-lrc   Doc     Filed 04/30/19     EnteredPage 36 of 3615:03:42
                                                       04/30/19               Desc Main
                            Document Page 47 of 47



                         CERTIFICATE OF SERVICE


      The undersigned does hereby certify that I have served a true and correct copy

of the foregoing Petition for Certiorari upon opposing counsel by depositing the

same in the United States Mail with sufficient postage attached to ensure delivery

and addressed as follows:

                            Brian P. Watt, Esq.
                            T. Matthew Bailey, Esq.
                            Troutman Sanders LLP
                            Suite 3000
                            600 Peachtree Street
                            Atlanta, Georgia 30308-2216

      This 8th day of March, 2019.



                                              ________/s/ Steven J. Strelzik______
                                              Steven J. Strelzik
                                              State Bar of Georgia No. 687025
                                              sstrelzik@sjslawga.com

                                              Attorney for Petitioner
